Citation Nr: 1826751	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-15 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for a scar status post colon resection.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to April 1963 and from May 1969 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2017, the Veteran and his spouse testified before the undersigned at a Board hearing in Denver, Colorado.  A transcript of that hearing has been associated with the virtual file and reviewed. 

The Board acknowledges that the issue of service connection for degenerative joint disease status post left knee replacement has been perfected and certified to the Board.  However, that issue is pending a requested hearing with a Board member.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2017, the Veteran testified that his scar itches and described rashes and acne occurring on the scar line.  He also described a pulling sensation on the scar line when he twists.  08/23/2017, Hearing Transcript.  Accordingly, the AOJ should schedule the Veteran with an appropriate VA examiner to assess the current nature and severity of the scar and opine as to whether the symptoms described by the Veteran are attributable to the scar status post colon resection or another etiology.  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his scar status post colon resection.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Determine the level of disfigurement of the service-connected scar status post colon resection.  Identify its location, its size, and whether such scar is painful and/or unstable.  Also, comment on the resulting functional impact of the service-connected scar status post colon resection, to include occupational functioning, if any.  

b.  State whether rashes and acne reported by the Veteran are attributable to the service-connected scar status post colon resection.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

2.  If the VA examiner determines that rashes and/or acne are attributable to the service-connected scar status post colon resection, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of any skin disorder attributable to the service-connected scar status post colon resection.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

State both (i) the total body area involved and (ii) the amount of exposed area affected by the disorder.  Additionally, indicate what, if any, treatment or therapy is required, along with the duration of such treatment/therapy.  

The examiner is advised that the Veteran is competent to describe the frequency and severity of his symptoms.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

3.  Thereafter, if the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).  

